83524: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-14441: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83524


Short Caption:WASHOE CTY. HUMAN SERVS. AGENCY VS. DIST. CT. (R.)Court:Supreme Court


Related Case(s):84278


Lower Court Case(s):Washoe Co. - Second Judicial District - FV2100450Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerWashoe County Human Services AgencyChristopher J. Hicks
							(Washoe County District Attorney)
						Erin L. Morgan
							(Washoe County District Attorney)
						


Real Party in InterestChristopher R.Benjamin J. Pearce
							(Washoe County Alternate Public Defender)
						Damian D. Sinnott
							(Washoe County Alternate Public Defender)
						


Real Party in InterestHope R.Christina Chiang
							(Washoe County Public Defender)
						John Reese Petty
							(Washoe County Public Defender)
						Jennifer H. Rains
							(Washoe County Public Defender)
						


Real Party in InterestZ. R.Drew A. Bradley
							(Washoe Legal Services/Reno)
						


RespondentPaige Dollinger


RespondentThe Second Judicial District Court of the State of Nevada, in and for the County of Washoe





Docket Entries


DateTypeDescriptionPending?Document


09/17/2021Filing FeePetition Filing Fee Waived.  State/County/Municipality. (SC)


09/17/2021MotionFiled Motion to File Documents Under Seal. (SC)


09/28/2021Order/ProceduralFiled Order Granting Motion. Petitioner's motion to file the petition and the appendix under seal is granted. NRS 128.190, NRS 432B.280, SRCR 7. The clerk of this court shall file the petition and the appendix, received on September 17, 2021, under seal. (SC)21-27830




09/28/2021Petition/WritFiled Petition for Writ of Mandamus. (SEALED). (SC)


09/28/2021AppendixFiled Appendix to Petition for Writ. (SEALED) (SC)


10/14/2021Order/ProceduralFiled Order/Answer Writ Petition. Answer due:  28 days. Petitioner shall have 14 days from service of the answer to file and serve any reply. (SC)21-29572




10/18/2021Notice/IncomingFiled Real Party in Interest (Hope R.) Notice of Appearance for John Reese Petty. (SC)21-29805




10/20/2021Notice/IncomingFiled Real Party in Interest (Hope R.) Notice of Appearance for Jennifer Rains. (SC)21-30271




10/21/2021Petition/WritFiled Real Party in Interest's (Hope R, ) Answer to Petition for Writ. (SC)21-30411




11/02/2021Notice/IncomingFiled Real Party in Interest's (Christopher R.) Notice of Appearance for Benjamin Pearce and Dominic Sinnott. (REJECTED PER NOTICE FILED ON 11/3/21) (SC)


11/02/2021MotionFiled Stipulation for Extension of Time to File Reply Brief. (SC)21-31552




11/03/2021Notice/OutgoingIssued Notice of Rejection - No Notice of Appearance for Marc Picker. (SC)21-31575




11/04/2021Notice/IncomingFiled Real Party in Interest's (Christopher R.) Notice of Appearance for Benjamin Pearce and Dominic Sinnott. (SC)21-31696




11/04/2021Order/ProceduralFiled Order. This court takes no action in regard to the stipulation for an extension of time to file a reply in support of the petition. Petitioner's reply in support of the petition is due to be filed 14 days from service of the last-filed answer from real parties in interest. (SC)21-31699




11/10/2021Notice/IncomingFiled Real Party in Interest's (Z. R.) Notice of Appearance for Drew A. Bradley. (SC)21-32311




11/10/2021Petition/WritFiled Real Party in Interest's (Z. R.) Answer to Petition for Writ. (SC)21-32312




11/12/2021Notice/IncomingFiled Real Party in Interest's Joinder to Answer to Petition. (SC)21-32538




11/29/2021BriefFiled Reply Brief (REJECTED PER PHONE CALL ON 11/29/21). (SC)


11/29/2021Petition/WritFiled Petitioner's Reply to Answer to Petition for Writ. (SC)21-33995




11/29/2021MotionFiled Petitioner's Motion to File Appendix Under Seal. (SC)21-34001




12/13/2021Order/ProceduralFiled Order Granting Motion. Petitioner's motion to file the appendix to the reply in support of the petition under seal is granted. The clerk of this court shall file the appendix, received on December 1, 2021. (SC)21-35372




12/13/2021AppendixFiled Petitioner's Reply Appendix. (Sealed) (SC)


01/12/2022MotionFiled Petitioner's Motion for Stay. (SC)22-01263




01/12/2022MotionFiled Petitioner's Motion to File Appendix Under Seal. (SC)22-01265




01/18/2022MotionFiled Real Party in Interest's (Hope R.) Opposition to Motion for Stay. (SC)22-01613




01/19/2022Notice/IncomingFiled Real Party in Interest's (Christopher R.) Joinder to Opposition to Motion to Stay. (SC)22-01997




01/25/2022MotionFiled Petitioner's Reply in Support of Motion for Stay. (SC)22-02494




01/28/2022Order/ProceduralFiled Order Regarding Motions.  Petitioner has filed a motion to stay the district court's order pending resolution of the petition.  The motion for a stay is denied.  Petitioner's motion to file the appendix to the reply in support of the petition under seal is granted.  The clerk of this court shall file the appendix, received on January 14, 2022, under seal.  (SC)22-02880




01/28/2022AppendixFiled Petitioner's Appendix to Motion. (FILED UNDER SEAL PER ORDER 1/28/22). (SC)


05/03/2022MotionFiled Stipulation to Voluntarily Dismiss Proceeding. (SC)22-14082




05/05/2022Order/DispositionalFiled Order Dismissing Petition.  Pursuant to the stipulation of the parties, and cause appearing, this petition is dismissed.  The parties shall bear their own costs and attorney fees.  Case Closed/No Remittitur Issued.  (SC)22-14441





Combined Case View